          Case 2:20-cv-00335-SLB Document 77 Filed 02/12/21 Page 1 of 11                    FILED
                                                                                   2021 Feb-12 PM 02:52
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

ESTATE OF MARTHA C. HARRIS, )
                            )
    Plaintiff,              )
                            )
    vs.                     )                    2:20-CV-0335-SLB
                            )
STANDARD GUARANTY           )
INSURANCE COMPANY;          )
CRAWFORD & COMPANY;         )
WELLS FARGO COMPANIES,      )
                            )
    Defendants.             )

                          MEMORANDUM OPINION

      This matter comes before the court on Defendants’ “Motion to Enforce

Settlement.” (Doc. 67). 1 After reviewing the submissions of the parties and

conducting a hearing on the matter, the court finds that the parties reached and

entered a settlement agreement at mediation, and that settlement agreement is due

to be enforced.

      Roderick R. Harris—the administrator of the Estate of Martha C. Harris, the

Plaintiff in this case—filed a pro se complaint against Standard Guaranty

Insurance (also known as Assurant), Crawford and Company, and Wells Fargo


      1
        Reference to a document number, [“Doc. ___”], refers to the number
assigned to each document as it is filed in the court’s record. Page number
citations refer to the page numbers assigned to the document by the court’s
CM/ECF electronic filing system.
                                          1
        Case 2:20-cv-00335-SLB Document 77 Filed 02/12/21 Page 2 of 11




Companies in state court, alleging multiple causes of action related to an insurance

claim filed after a house fire at Ms. Harris’s home, which resulted in her death.

(Doc. 1). The Defendants removed the case to federal court and then each filed

motions to dismiss. (Id.; doc. 2; doc. 23; doc. 25). While the motions to dismiss

were pending, Judge Anna M. Manasco—who was presiding over the case—

referred the case to mediation before the undersigned. (Doc. 54).

      Before mediation, the court entered an order directing the Clerk of Court to

draw a name from the list of attorneys willing to take cases pro bono in this district

and to inquire whether the attorney was willing to take this case on a pro bono

basis solely for the purposes of mediation. (Doc. 55 at 1). Mr. Mickey Jansen

Voss expressed willingness to take the case and entered an appearance on August

19, 2020. Mr. Voss did an outstanding job of representing the Plaintiff during the

mediation. After mediation, on October 30, 2020, the court entered an order

stating that Mr. Voss was no longer representing the Plaintiff. (Doc. 68).

      At mediation, the parties engaged in lengthy negotiations conducted by the

undersigned. At the conclusion of the two-day mediation, the parties reached a

resolution and settlement agreement. When the parties reached their resolution, the

court memorialized the agreement. (Doc. 74 [sealed]). First, the Defendants set

forth the terms of the settlement agreement on the record. (Id. at 3–6). The court

then engaged Mr. Harris in the following exchange:


                                          2
       Case 2:20-cv-00335-SLB Document 77 Filed 02/12/21 Page 3 of 11




      THE COURT: All right. Anything else that you would like to put on
                 the record?

                      Mr. Harris, is there anything you would like to put on
                      the record? Are the terms as stated your understanding
                      of the settlement in this case?

      MR. HARRIS: Yes.

      THE COURT: And, obviously, after all of this has been accomplished
                 and the settlement agreements have been signed and
                 checks delivered, Mr. Harris, you will file—need to
                 file a motion to dismiss this case and all claims with
                 prejudice. And what that means is you can’t ever
                 bring any claims related to this matter again in any
                 form, in any other court.

                     And one thing I think—I’m not sure we said it—this
                     claim encompassed—I mean this settlement
                     encompasses any claims that might relate to the
                     vehicles and the other equipment that was on your
                     property that was picked up by—I forget the name of
                     the company—Precise or—by a towing company and
                     sold. This settlement encompasses any claims you
                     might have for conversion or anything related to that,
                     to those items, any other vehicles, anything.

                     Do you understand that?

      MR. HARRIS: Yes, ma’am.

(Doc. 74 at 6–7). Subsequently, Mr. Harris again stated that he understood that he

was releasing his claims:

      MR. MANLEY [attorney for Defendant Wells Fargo Companies]:
                  So Mr. Voss just pointed out that Mr. Harris is not a
                  party to the lawsuit. He’s—the estate is the party,
                  and he’s brought the lawsuit on behalf of the estate
                  as the representative of the estate. And my point

                                        3
        Case 2:20-cv-00335-SLB Document 77 Filed 02/12/21 Page 4 of 11




                         was: He would need to sign the settlement
                         agreement, both on behalf of the estate and on behalf
                         of himself due to the removal of the equipment from
                         the property and resolving all those claims.

      MR. VOSS:          And in fairness to the defendants, I wanted to bring
                         that up and make that point abundantly clear that he
                         understands that he is releasing his individual
                         claims.

                         You understand that, right?

      MR. HARRIS:        Yes.

      MR. VOSS:          And you are releasing—

      THE COURT:         And Mr. Harris said yes. I’m not sure if you could
                         hear that.

                         Go ahead.

      MR. VOSS:          And you are releasing all of the claims that the
                         estate has?

      MR. HARRIS:        Yes.

(Doc. 74 at 8–9).

      After the parties reached their resolution at mediation and memorialized the

agreement, the Defendants drafted a proposed confidential settlement agreement

and release setting forth the agreement reached at mediation. (Doc. 71). At this

point in time, Mr. Harris refuses to sign the proposed confidential settlement

agreement and release.

      In the motion to enforce settlement now before the court, the Defendants


                                          4
        Case 2:20-cv-00335-SLB Document 77 Filed 02/12/21 Page 5 of 11




recount the fact that the parties reached resolution at mediation, but state that Mr.

Harris has refused to go forward with the resolution reached and has attempted to

back out of the settlement. (Doc. 67). Therefore, the Defendants request that the

court enter an order “enforcing the resolution and settlement entered at mediation

and that the Court require Plaintiff to sign the Confidential Settlement Agreement

and Release, which contains the agreed upon terms and dismiss the case with

prejudice.” (Id. at 3).

      Mr. Harris, proceeding pro se after the conclusion of Mr. Voss’s

representation, filed a response to the motion to enforce settlement. (Doc. 73). In

his response, Mr. Harris asserts that he cannot accept the terms of the settlement

requiring him to waive his right to file future lawsuits against the Defendants; he

says he cannot waive those rights because “there are other parties I have to sue

over issues related to this case” and writes that “[t]herefore, I decline the proposal

in its entirety.” (Id. at 1–2). He also states that the Defendants failed to honor the

settlement agreement reached at mediation, thus voiding the agreement, because

they did not deposit money within the time allotted at mediation. Further, he states

that the settlement did not compensate him for all of his damages and the

Defendants did not treat him fairly. He argues that, therefore, the court should

deny the Defendants’ motion to enforce settlement. (Doc. 73).




                                           5
        Case 2:20-cv-00335-SLB Document 77 Filed 02/12/21 Page 6 of 11




      This court conducted a hearing on the motion to enforce the settlement. Mr.

Harris represented himself, but Mr. Voss called in to the hearing to provide

information about his recollection of the mediation. At the hearing, Mr. Harris

stated that the Defendants had breached the settlement agreement by not delivering

the proceeds to which he was entitled within 21 days, so he thought the agreement

was void. However, the court noted that his position was not supported by the

record. Mr. Harris then stated that he had not understood at the mediation that he

was going to be required to waive his rights to file other lawsuits; he said that he

was tired on the second day of the mediation and felt like his input was not being

respected. He contended that he should not be held to the agreement because it

was not fair and was not in his best interests. Upon questioning from the court,

however, Mr. Voss said that it was his belief that Mr. Harris had understood the

terms of the settlement when it was reached at mediation. Mr. Harris argued with

that contention and suggested that he and the Defendants should enter into new

negotiations more favorable to him.

      Having been present at the mediation and having reviewed the evidence, the

court noted at the hearing that the bare bones of everything in the proposed

confidential settlement agreement and release—with the exception of an

indemnification provision—had been discussed on the record at mediation. The

court also reminded Mr. Harris of the terms of the agreement as discussed, and


                                          6
        Case 2:20-cv-00335-SLB Document 77 Filed 02/12/21 Page 7 of 11




stated that the evidence showed that the Defendants had not breached the

agreement. The court further expressed its belief—based on recollection of the

mediation proceedings—that Mr. Harris clearly understood the terms of the

settlement agreement reached at mediation.

      This court has jurisdiction over the Defendants’ motion to enforce settlement

because “[a] district court retains ‘jurisdiction to enforce a settlement agreement

when ... a party claims a breach of the settlement agreement before the court has

dismissed the action.’” Szanto v. Bistritz, 743 F. App’x 940, 942 (11th Cir. 2018)

(alteration in original) (quoting Kent v. Baker, 815 F.2d 1395, 1396 (11th Cir.

1987) (vacating the district court’s dismissal for lack of jurisdiction over

enforcement of a settlement agreement)). “The law is clear that ‘[p]rinciples

governing general contract law apply to interpret settlement agreements.’” In re

Managed Care, 756 F.3d 1222, 1232 (11th Cir. 2014) (quoting In re Chira, 567

F.3d 1307, 1311 (11th Cir. 2009) (interpreting settlement agreement under Florida

law)). The interpretation of settlement agreement contracts is generally a matter of

state law. In re Chira, 567 F.3d at 1311. Under Alabama law, whether the parties

to a settlement had a meeting of the minds “sufficient to form a contract is judged

by objective factors, not the subjective state of mind of a particular party” and

depends on the “objective conduct” of the parties. Alassmar v. City of Homewood,

No. 2:10-CV-2100-TMP, 2012 WL 13026677, at *4–*5 (N.D. Ala. Mar. 12, 2012)


                                           7
        Case 2:20-cv-00335-SLB Document 77 Filed 02/12/21 Page 8 of 11




(citing Allen v. Allen, 903 So. 2d 835, 841 (Ala. Civ. App. 2004)).

      Based on the undersigned’s observations at the mediation, review of the

record evidence, and the evidence adduced at the hearing on the Defendants’

motion, the court finds that the proposed confidential settlement agreement and

release in this case accurately reflects the agreement reached at mediation—albeit

with a little more “verbal meat on the bones”—except for one provision of the

settlement agreement involving indemnification that goes beyond Mr. Harris’s

apparent understanding at the mediation. Further, the court finds that—with the

exception of the indemnification provision—Mr. Harris understood all of the

elements of the settlement agreement, including the requirement that he waive

future claims.

      Mr. Harris specifically confirmed on the record that he understood the terms

of the settlement “as stated.” (Doc. 74 at 6). On the record the court also

explained that Mr. Harris was waiving all claims related to this matter—including

claims related to any vehicles or other property—and Mr. Harris stated that he

understood. (Id. at 6–7). Finally, Mr. Harris confirmed on the record that he

understood that he was releasing all of his claims and all claims on behalf of the

estate. (Id. at 8–9). Mr. Harris’s actions at the mediation, most importantly his

multiple explicit acknowledgements on the record that he understood the

settlement agreement reached at the mediation, constitute objective conduct


                                          8
        Case 2:20-cv-00335-SLB Document 77 Filed 02/12/21 Page 9 of 11




indicating a meeting of the minds between the parties sufficient to form an

enforceable contract. See (Doc. 74 at 6–9); Alassmar, No. 2:10-CV-2100-TMP,

2012 WL 13026677, at *4–*5. Because the parties had a meeting of the minds at

mediation and the proposed confidential settlement agreement and release—with

the exception of the indemnification provision—accurately reflects the parties’

agreement, the court finds that the agreement is due to be enforced.

       Finally, the court finds that Mr. Harris’s argument that the Defendants have

breached the agreement by failing to timely provide payment lacks merit. During

the memorialization of the settlement, the court stated that the Defendants should

provide payment to the Plaintiff “as expeditiously as possible” and mentioned that

it “usually does take between 14 and 21 days to get money”; but the court then

explicitly stated that “that’s just sort of the goal to try to get it done no later than 21

days from now under the agreement.” (Doc. 74 at 5). So, there was no explicit

deadline for time of payment and the Defendants have not breached the settlement

agreement by not having provided to Mr. Harris the agreed upon proceeds of the

settlement within 21 days of the conclusion of the mediation. Accordingly, the

court finds that the parties reached and entered into a settlement agreement at the

mediation that has not been breached and that is due to be enforced.

       Therefore, the court will GRANT the Defendants’ motion to enforce

settlement, with the exception that the Defendants’ must remove all but the first


                                            9
          Case 2:20-cv-00335-SLB Document 77 Filed 02/12/21 Page 10 of 11




sentence of Section Eight—the indemnity provision—of the proposed confidential

settlement agreement and release.2 The court will DISMISS WITH

PREJUDICE the case. It is further ordered as follows:

      1. If Mr. Harris decides to sign the settlement agreement, he must set up a

            bank account for the Estate of Martha C. Harris in compliance with the

            settlement agreement.

      2. Should Mr. Harris decide to appeal this dismissal, the Defendants shall

            put the money agreed upon in the settlement agreement in escrow,

            pending the resolution of the appeal.

      3. Wells Fargo shall record a Quit Claim Deed deeding the property at issue

            to the Estate of Martha C. Harris within 30 days of this Order, or at the

            conclusion of any appeal, whichever is longer.

      4. Wells Fargo shall deliver the 1969 Ford Mustang and 1969 Ford Mark I

            MS to Mr. Harris at a location that Mr. Harris will provide to Wells

            Fargo within 14 days of this Order. If Mr. Harris does not provide an

            address or does not agree to accept the vehicles, Mr. Harris will be

            responsible for storage charges in the interim.

      5. If the case is not appealed, the court retains jurisdiction to enforce any

            terms of the agreement reached in mediation.

      2
       The court has in its possession the Confidential Settlement Agreement and
Release provided to Mr. Harris via Certified and U.S. Mail on December 15, 2020.
                                           10
Case 2:20-cv-00335-SLB Document 77 Filed 02/12/21 Page 11 of 11




DONE and ORDERED this 12th day of February, 2021.



                            SHARON LOVELACE BLACKBURN
                            UNITED STATES DISTRICT JUDGE




                              11
